DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 8, 12, 17 and 20 have been amended, and no claims are cancelled or added. The status of claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on Sept 22, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that Vesterinen et al (US20170280474A1) fails to teach or suggest "aggregating a plurality of data bits into a group of data bits associated with an application on the first device” in claim 1. 
In response the Examiner respectfully disagrees because Vesterinen’474 discloses:” Each of the applications running on the user devices 104A, 104B, 104C and generating data may have its own quality of service (QoS) requirements, such as a minimum data rate and/or a maximum latency” (par 0031), ”The buffer 210 may store uplink data packets generated by the applications 204, 206 before the user device 104 transmits the packets to the base station 102. The buffer 210 may be divided into multiple service flow buffers 212, 214. While two service flow buffers 212, 214 are shown in FIG. 2A, any number of service flow buffers 212, 214, such as four, corresponding to the number of CoSs that the classifier 208 maps the applications 204, 206 to, may be included in the buffer 210.” (par 0047), “flow controller 316 may monitor quality of an individual service flow (such as data transmitted within an individual application 204, 206) and determine whether QoS requirements are being met for a corresponding service flow…monitor bit rates in the network 100 or over multiple CoSs of multiple user devices 104 and determine whether QoS requirements are being met” (par 0070). Vesterinen’474 teaches Data in flow comprises data bits (par 0070) and flow buffer buffers (stores) flow data (bits) for the application before generates data packets, and therefore teaches “aggregating a plurality of data bits into a group of data bits associated with an application on the first device”.  Here flow buffers (stores) flow data bits can be equated to aggregating a plurality of data bits, generating packets from application data stored (buffering) in the buffer can be equated to aggregating a plurality of data bits into a group of data bits. 
Therefore, the cited reference teaches the claimed limitations in question with adequate reasons and suggestions of combining the teachings.

The Applicant alleged that the combination of Vesterinen et al (US20170280474A1) and Bastian et al (US20130046863A1) fails to teach or suggest "transmitting the group of data bits to a second device in the wireless communication system, the group of data bits comprising group header information including the set of quality of service parameters and an indication of a mapping of the group of data bits to the set of quality of service parameters” in amended claim 1. 
In response, the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that the combination of Vesterinen et al (US20170280474A1) and Adjakple et al (US20200267753A1, Priority Date: Oct 19, 2017) discloses the amended claim limitations of claim 1. 
In view of the above, the combination of Vesterinen’474 and Adjakple’753 teaches and renders amended claim limitations in claim 1 obvious. The same conclusion applies to claims 17 and 20 that recites similar features as claim 1. 

The Applicant alleged that the office action does not provide an explicit analysis to support a conclusion of obviousness of dependent claim 4 based on Vesterinen and Bastian in view of Koski. 
In response, the Examiner respectfully disagrees because Koski (US20080181250A1) discloses: “In non-packetized digital voice communications, the digital data sequence representing the voice signal is transmitted over the physical communications medium as a single unbroken sequence of modulated digital data instead of being broken into multiple packets. This is typically necessary because the communications channel capacity is not significantly greater than the digital voice data rate, so that the additional overhead that would result from dividing the digital voice data into multiple packets cannot be tolerated. Military and public safety radio systems frequently employ non-packetized digital voice communications because of the limited communications bandwidths available to these systems” (par 0006), and “The system and method in accordance with a non-limiting example of the present invention overcomes the problem when p-persistence is applied following every voice transmission. The system and method now allows p-persistence to be applied in situations in which channel contention occurs” (par 0042). From par 0006 and 0042, it’s obvious to implement the method to overcome channel contention problem as taught by Koski’250 into that of Vesterinen’474 modified Bastian (which with additional overhead and cause channel contention as describe in par 0006). In short, the motivation would have been to overcome the problem of channel contention when p-persistence is applied following every voice transmission.
Therefore, the cited references teach the claimed limitations in question with adequate reasons and suggestions of combining the teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 12-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen et al (US20170280474A1) in view of Adjakple et al (US20200267753A1, Priority Date: Oct 19, 2017).

Regarding claim 1 (Currently Amended), Vesterinen’474 discloses a method of wireless communication at a first device in a wireless 2communication system (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), comprising: 
3aggregating a plurality of data bits (see, data flow generated by application, par 0031) into a group of data bits (see, uplink data packets generated by application, par 0047) associated with an 4application (see, fig. 2, application(s), par 0047) on the first device (see, fig. 2, service flow buffer in buffer 210 of user device stores data generated by the application according to uplink packets before the user device 104 transmits the packets to the base station 102, par 0031, 0047); 
5determining a set of quality of service parameters (see, QoS requirements such as highest data rate requirement and lowest latency requirement, par 0031) associated with the group of 6data bits (see, user device configured with QoS policy data identifies the individual and concurrent application flows in uplink, and map or group applications with similar QoS requirements into same classes of service (CoSs), par 0031); and 
7transmitting the group of data bits (see, packets, par 0047) to a second device (see, fig. 1, base station 102, par 0047) in the wireless 8communication system (see, fig. 1, user device 104 transmits the packets to the base station 102, par 0047), the group of data bits comprising group header information (see, packets with headers to be transmitted by user device, par 0054).
Vesterinen’474 discloses all the claim limitations but fails to explicitly teach: transmitting the group of data bits to a second device in the wireless communication system, the group of data bits comprising group header information including the set of quality of service parameters and an indication of a mapping of the group of data bits to the set of quality of service parameters.

However Adjakple’753 from the same field of endeavor (see, fig. 2, UE access network via 3GPP access or non-3GPP access, par 0071) discloses: transmitting the group of data bits to a second device in the wireless communication system (see, UE sends packet using packet mark on uplink traffic to network (base station)  in 3GPP network, par 0071, 0091), the group of data bits (see, packet, par 0091) comprising group header information (see, packet mark in packet header, par 0071 and 0155) including the set of quality of service parameters (see, packet marking in packet header including Flow Priority Indicator (FPI), QoS flow ID, Packet Priority Indicator (PPI) and Reflective QoS Indication (RQI), par 0155. Noted, Flow Priority Indicator (FPI) defines priority per flow treatment similar to QCI (QoS Class Identifier), par 0076) and an indication (see, packet mark, par 0155) of a mapping of the group of data bits (see, packet in flow, par 0155) to the set of quality of service parameters (see, packet mark uniquely associate data packets characterized by a given Traffic Flow Filter (TFF) or Traffic Flow filter Template (TFT) with predefined matching (mapped) QoS profiles, par 0155, 0176).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Adjakple’753 into that of Vesterinen’474. The motivation would have been to uniquely associate data packets characterized by a given Traffic Flow Filter (TFF) or Traffic Flow filter Template (TFT) with predefined matching QoS profile (par 0155).

Regarding claim 8 (Currently Amended), Vesterinen’474 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), further comprising: 
2assigning a priority to at least one data bit of the group of data bits (see, packets in application flow, par 0021) based at 3least in part on content (see, packets including application identifier to identify applications, par 0021) associated with the at least one data bit (see, user device prioritizes uplink traffic of individual and concurrent application identified by application identifier in the packet of application flow, par 0021 and 0023), 
4wherein content policy information associated with the group of data bits 5comprises one or more of: a first indication (see, instruction to change priority, par 0069) of the priority assigned to the at least one data bit 6of the group (see, packets in application flow, par 0069) of data bits (see, user device receives instruction from BS to change priority of application flow, par 0069. Noted, packets including application identifier to identify applications, par 0021), a second indication indicating that the group of data bits are 7processed based at least in part on receiving all data bits of the group of data bits, a third 8indication indicating that the group of data bits are processed up to a first bit in error of the 9group of data bits, or a fourth indication indicating that the group of data bits are processed based at least in part on receiving a target quantity of data bits of the group of data bits, and wherein the target quantity of data bits is indicated in the content policy information (Note, the examiner picks an option to reject).


Regarding claim 12 (Currently Amended), Vesterinen’474 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), further comprising: 
2mapping the group of data bits (see, packets in application flow, par 0021) to one or more quality of service parameters of 3the set of quality of service parameters (see, user device maps and group the applications with similar QoS requirements into same classes of service into classes of service (CoSs), QoS requirements including highest data rate and lowest latency, par 0031) wherein transmitting the group of data bits comprises:
4transmitting, to the second device (see, base station if sender is UE or next hop if send is base station, par 0021, 0081), the indication of the mapping of the group 5of data bits (see, packets in application flow, par 0021) to the one or more quality of service parameters of the set of quality of service 6parameters (see, CoS with QoS requirements for the packets in the application flow such as highest data rate and lowest latency, par 0031) over a control plane or in the group header information (see, user device send CoS in the packet to base station, base station send packets to next hop with COS marked in packet header, CoS with QoS requirements for the packet in the application flow, par 0021, 0031, 0081), wherein transmitting the 7group of data bits to the second device is based at least in part on the indication (see, user device perform data rate control for each identified application flow  to meet the QoS requirements of the applications in each CoS, par 0031-0032. Noted, CoS in the packet can be equated to the indication, par 0021).

Regarding claim 13 (Original), Vesterinen’474 discloses the method of claim 12 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), wherein mapping the group of data bits (see, user device maps and group the applications with similar QoS requirements into same classes of service into classes of service (CoSs), QoS requirements including highest data rate and lowest latency, par 0031) 2comprises: 
3mapping the group of data bits to the one or more quality of service 4parameters of the set of quality of service parameters based at least in part on a routing 5address associated with one or more data bits of the group of data bits, an identifier (see, application identifier to identify application flow, par 0021) 6associated with streaming (see, application flow, par 0021) the one or more data bits of the group of data bits (see, user device maps and group the applications identified by application identifier with similar QoS requirements into same classes of service into classes of service (CoSs), par 0021, 0031), an antenna port 7associated with streaming the one or more data bits of the group of data bits, a type associated 8with the one or more data bits of the group of data bits, a timestamp associated with the one 9or more data bits of the group of data bits, or a combination thereof (Note, the examiner picks an option to reject).

Regarding claim 14 (Original), Vesterinen’474 discloses the method of claim 12 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), wherein the set of quality of service parameters (see, QoS requirements such as highest data rate and lowest latency requirement, par 0031) 2comprise an error rate associated with the group of data bits, a delay budget (see, maximum latency requirement for application flow, par 0031) associated with 3the group of data bits (see, QoS requirements such as maximum latency for packets in application flow, par 0031. Noted, packets in application flow can be equated to group of data bits, par 0032), timing information associated with the group of data bits, or content 4policy information associated with the group of data bits, or a combination thereof (note, the examiner picks an option to reject).

Regarding claim 17 (Currently Amended), Vesterinen’474 discloses an apparatus (see, fig. 1 and 2A, multiple user devices 104 communicates with base station 102 in wireless infrastructure network, par 0029), comprising: 
2a processor (see, fig. 2A, processor 224, par 0053);
memory (see, fig. 2A, memory device 226 communicates with processor 224, par 0054) coupled with the processor; and
instructions stored in the memory and executable by the processor (see, instructions stored in memory device 226 and executed by the at least one processor 224, par 0054) to cause the 5apparatus to: 
aggregate a plurality of data bits (see, data flow generated by application, par 0031) into a group of data bits (see, uplink data packets generated by application, par 0047) associated with an 4application (see, fig. 2, application(s), par 0047) on the apparatus (see, fig. 2, service flow buffer in buffer 210 of user device stores data generated by the application according to uplink packets before the user device 104 transmits the packets to the base station 102, par 0031, 0047); 
determine a set of quality of service parameters (see, QoS requirements such as highest data rate requirement and lowest latency requirement, par 0031) associated with the group of 6data bits (see, user device configured with QoS policy data identifies the individual and concurrent application flows in uplink, and map or group applications with similar QoS requirements into same classes of service (CoSs), par 0031); 5and 
7transmit the group of data bits (see, packets, par 0047) to a second apparatus (see, fig. 1, base station 102, par 0047) in the wireless 8communication system (see, fig. 1, user device 104 transmits the packets to the base station 102, par 0047), the group of data bits comprising group header information (see, packets with headers to be transmitted by user device, par 0054).
Vesterinen’474 discloses all the claim limitations but fails to explicitly teach:
transmit the group of data bits to a second apparatus in a wireless communication system, the group of data bits comprising group header information including the set of quality of service parameters and an indication of a mapping of the group of data bits to the set of quality of service parameters.

However Adjakple’753 from the same field of endeavor (see, fig. 2, UE access network via 3GPP access or non-3GPP access, par 0071) discloses: transmit the group of data bits to a second apparatus in a wireless communication system (see, UE sends packet using packet mark on uplink traffic to network (base station)  in 3GPP network, par 0071, 0091), the group of data bits (see, packet, par 0091) comprising group header information (see, packet mark in packet header, par 0071 and 0155) including the set of quality of service parameters (see, packet marking in packet header including Flow Priority Indicator (FPI), QoS flow ID, Packet Priority Indicator (PPI) and Reflective QoS Indication (RQI), par 0155. Noted, Flow Priority Indicator (FPI) defines priority per flow treatment similar to QCI (QoS Class Identifier), par 0076) and an indication (see, packet mark, par 0155) of a mapping of the group of data bits (see, packet in flow, par 0155) to the set of quality of service parameters (see, packet mark uniquely associate data packets characterized by a given Traffic Flow Filter (TFF) or Traffic Flow filter Template (TFT) with predefined matching (mapped) QoS profiles, par 0155, 0176).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Adjakple’753 into that of Vesterinen’474. The motivation would have been to uniquely associate data packets characterized by a given Traffic Flow Filter (TFF) or Traffic Flow filter Template (TFT) with predefined matching QoS profile (par 0155).


Regarding claim 20 (Currently Amended), Vesterinen’474 discloses an apparatus (see, fig. 1 and 2A, multiple user devices 104 communicates with base station 102 in wireless infrastructure network, par 0029), comprising: 
2means(see, fig. 2A, service flow buffer in buffer 210, par 0047) for aggregating a plurality of data bits (see, data flow generated by application, par 0031) into a group of data bits (see, uplink data packets generated by application, par 0047) 3associated with an application (see, fig. 2, application(s), par 0047)  on the apparatus (see, fig. 2, service flow buffer in buffer 210 of user device stores data generated by the application according to uplink packets before the user device 104 transmits the packets to the base station 102, par 0031, 0047); 
4means (see, fig. 2A, processor 224, par 0053) for determining a set of quality of service parameters (see, QoS requirements such as highest data rate requirement and lowest latency requirement, par 0031) associated with 5the group of data bits (see, user device configured with QoS policy data identifies the individual and concurrent application flows in uplink, and map or group applications with similar QoS requirements into same classes of service (CoSs), par 0031); and 
6means (see, fig. 2A, switch 222, par 0052) for transmitting the group of data bits (see, packets, par 0047) to a second apparatus (see, fig. 1, base station 102, par 0047) in the 7wireless communication system (see, fig. 1, user device 104 transmits the packets to the base station 102, par 0047), the group of data bits comprising group header information (see, packets with headers to be transmitted by user device, par 0054).
Vesterinen’474 discloses all the claim limitations but fails to explicitly teach:
transmitting the group of data bits to a second apparatus in a wireless communication system, the group of data bits comprising group header information including an indication of the set of quality of service parameters and an indication of a mapping of the group of data bits to the set of quality of service parameters.

However Adjakple’753 from the same field of endeavor (see, fig. 2, UE access network via 3GPP access or non-3GPP access, par 0071) discloses: transmitting the group of data bits to a second apparatus in a wireless communication system (see, UE sends packet using packet mark on uplink traffic to network (base station)  in 3GPP network, par 0071, 0091), the group of data bits (see, packet, par 0091) comprising group header information (see, packet mark in packet header, par 0071 and 0155) including an indication (see, packet mark, par 0155) of the set of quality of service parameters (see, packet marking in packet header including Flow Priority Indicator (FPI), QoS flow ID, Packet Priority Indicator (PPI) and Reflective QoS Indication (RQI), par 0155. Noted, Flow Priority Indicator (FPI) defines priority per flow treatment similar to QCI (QoS Class Identifier), par 0076) and an indication (see, packet mark, par 0155) of a mapping of the group of data bits (see, packet in flow, par 0155) to the set of quality of service parameters (see, packet mark uniquely associate data packets characterized by a given Traffic Flow Filter (TFF) or Traffic Flow filter Template (TFT) with predefined matching (mapped) QoS profiles, par 0155, 0176).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Adjakple’753 into that of Vesterinen’474. The motivation would have been to uniquely associate data packets characterized by a given Traffic Flow Filter (TFF) or Traffic Flow filter Template (TFT) with predefined matching QoS profile (par 0155).

Claims 2-3, 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen’474 in view of Adjakple’753 as applied to claims 1 and 17 respectively above, and further in view of Salkintzis (US20210409301A1, Priority Date: July 18, 2019).

Regarding claim 2 (Original), Vesterinen’474 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), further comprising: session between the first device 3and the second device (see, session management signaling between base station and the user devices, par 0022). 
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: 2establishing a data group protocol data unit session between the first device 3and the second device, wherein transmitting the group of data bits comprises: 
4transmitting the group of data bits to the second device in the wireless 5communication system based at least in part on the data group protocol data unit session.

However Salkintzis’301 from the same field of endeavor (see, fig. 1, wireless communication system 100 includes at least one remote unit 105, a 5G-RAN 115, and a mobile core network 140, par 0047) discloses: 
establishing a data group protocol data unit session between the first device 3and the second device (see, remote unit 105 triggered by application to establish PDU session with the mobile core network 140, par 0051), wherein transmitting the group of data bits (see, UE 205 sends PDU to the MA PDU Session, par 0059) comprises: 
4transmitting the group of data bits (see, PDU in traffic through the PDU Session, par 0051) to the second device (see, fig. 1, cellular base units 121 or access point 131, par 0047) in the wireless 5communication system (see, fig. 1, wireless communication system 100, par 0047) based at least in part on the data group (see, traffic with PDUs, par 0051) protocol data unit session (see, application in a remote unit 105 triggers the remote unit 105 to establish a PDU session with the mobile core network 140 using 3GPP access and/or non-3GPP access in order to support low latency requirement from the application, and traffic between the remote unit 105 and the data network 150 for the application are relayed using the PDU session, par 0042, 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Salkintzis’301 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to improve the efficiency of the RTT measurement process and support application that requires low latency (par 0041-0042).

Regarding claim 3 (Original), Vesterinen’474 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), further comprising: 2transmitting, in a header associated with the group of data bits, the group header information (see, packets with headers to be transmitted by user device, par 0054).
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: 2transmitting, in a header associated with the group of data bits, protocol layer 3information and the group header information, wherein the protocol layer information 4comprises transport layer information associated with the group of data bits.

However Salkintzis’301 from the same field of endeavor (see, fig. 1, wireless communication system 100 includes at least one remote unit 105, a 5G-RAN 115, and a mobile core network 140, par 0047) discloses: transmitting, in a header associated with the group of data bits (see, PDU, par 0066), protocol layer 3information (see, UE includes an ERI indicator in the GRE header to measure the RTT utilizing the GRE protocol, par 0100, 0110) and the group header information (see, UE 205 sends user-plane traffic with GRE header includes the QoS Flow Identifier (QFI) associated with the encapsulated PDU payload and ERI indicator to measure the RTT utilizing the GRE protocol, par 0109-0110. Noted, QoS Flow Identifier (QFI) associated with the encapsulated PDU payload in GRE header can be equated to group header information, par 0109), wherein the protocol layer information (see, UE includes an ERI indicator in the GRE header to measure the RTT utilizing the GRE protocol, par 0100, 0110) 4comprises transport layer information associated with the group of data bits (see, UE 205 includes an ERI indicator (either ERI-v or ERI-d) in the GRE header, ERI-v indicator is included when the PDU payload is valid and ERI-d indicator is included when the PDU payload is dummy and should be discarded (ignored), par 0090, 0110. Noted, ERI-v/ERI-d notifies PDU payload information, therefore it’s transport layer information).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Salkintzis’301 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to monitor latency of multiple access networks in order to select a “best” access network (par 0034).

Regarding claim 6 (Original), Vesterinen’474 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), further comprising: 
2wherein transmitting the group of 4data bits (see, fig. 1, user device 104 transmits the packets to the base station 102, par 0047) comprises: 
5transmitting the group of data bits (see, packet, par 0007) to the second device (see, base station, par 0047) in the wireless 6communication system based at least in part on the quantity of groups of data bits satisfying 7the delay budget (see, fig. 1, user device selects packet from one of the flow to send out based on quality of service requirements of flow, service requirement including maximum latency, par 0031-0032, 0047. Noted, maximum latency can be equated to delay budget, par 0031).
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: determining that a quantity of groups of data bits satisfy a delay budget 3associated with the group of data bits during a duration.

However Salkintzis’301 from the same field of endeavor (see, fig. 1, wireless communication system 100 includes at least one remote unit 105, a 5G-RAN 115, and a mobile core network 140, par 0047) discloses: determining that a quantity of groups of data bits (see, packet, par 0110) satisfy a delay budget (see, policy rules such as Latency over 3GPP access <20 ms, par 0035-0038) 3associated with the group of data bits (see, RTT measured on packets, par 0110) during a duration (see, UE measures RTT and decides how to distribute the traffic across the two accesses based on policy rules such as Latency over 3GPP access <20 ms to support an application that requires low latency, par 0034-0038, 0042, 0098. Noted, application running time can be equated to duration as condition of latency need to be satisfied all the time during application)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Salkintzis’301 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to improve the efficiency of the RTT measurement process and support application that requires low latency (par 0041-0042).


Regarding claim 18 (Original), Vesterinen’474 discloses the apparatus of claim 17 (see, fig. 1 and 2A, multiple user devices 104 communicates with base station 102 in wireless infrastructure network, par 0029), wherein the instructions are further 2executable by the processor (see, instructions stored in memory device 226 and executed by the at least one processor 224, par 0054) to cause the apparatus to: session between the apparatus and the 4second apparatus (see, session management signaling between base station and the user devices, par 0022), wherein the instructions (see, instructions stored in memory device 226 and executed by the at least one processor 224, par 0054) to transmit the group of data bits (see, fig. 1, user device 104 transmits the packets to the base station 102, par 0047) are executable by 5the processor to cause the apparatus to.
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach:
3establish a data group protocol data unit session between the apparatus and the 4second apparatus, 
6transmit the group of data bits to the second apparatus in the wireless 7communication system based at least in part on the data group protocol data unit 8session.

However Salkintzis’301 from the same field of endeavor (see, fig. 1, wireless communication system 100 includes at least one remote unit 105, a 5G-RAN 115, and a mobile core network 140, par 0047) discloses: 
3establish a data group protocol data unit session between the apparatus (see, fig. 1, remote unit 105, par 0051) and the 4second apparatus (see, remote unit 105 triggered by application to establish PDU session with the mobile core network 140, par 0051), 
6transmit the group of data bits (see, PDU in traffic through the PDU Session, par 0051) to the second apparatus (see, fig. 1, cellular base units 121 or access point 131, par 0047) in the wireless 7communication system (see, fig. 1, wireless communication system 100, par 0047) based at least in part on the data group (see, traffic with PDUs, par 0051) protocol data unit 8session (see, application in a remote unit 105 triggers the remote unit 105 to establish a PDU session with the mobile core network 140 using 3GPP access and/or non-3GPP access in order to support low latency requirement from the application, and traffic between the remote unit 105 and the data network 150 for the application are relayed using the PDU session, par 0042, 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Salkintzis’301 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to improve the efficiency of the RTT measurement process and support application that requires low latency (par 0041-0042).

Regarding claim 19 (Original), Vesterinen’474 discloses the apparatus of claim 17 (see, fig. 1 and 2A, multiple user devices 104 communicates with base station 102 in wireless infrastructure network, par 0029), wherein the instructions are further 2executable by the processor (see, instructions stored in memory device 226 and executed by the at least one processor 224, par 0054) to cause the apparatus to: transmit, in a header associated with the group of data bits, the group header information (see, packets with headers to be transmitted by user device, par 0054).
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: 3transmit, in a header associated with the group of data bits, protocol layer 4information and the group header information, wherein the protocol layer information 5comprises transport layer information associated with the group of data bits.

However Salkintzis’301 from the same field of endeavor (see, fig. 1, wireless communication system 100 includes at least one remote unit 105, a 5G-RAN 115, and a mobile core network 140, par 0047) discloses: transmit, in a header associated with the group of data bits (see, PDU, par 0066), protocol layer 3information (see, UE includes an ERI indicator in the GRE header to measure the RTT utilizing the GRE protocol, par 0100, 0110) and the group header information (see, UE 205 sends user-plane traffic with GRE header includes the QoS Flow Identifier (QFI) associated with the encapsulated PDU payload and ERI indicator to measure the RTT utilizing the GRE protocol, par 0109-0110. Noted, QoS Flow Identifier (QFI) associated with the encapsulated PDU payload in GRE header can be equated to group header information, par 0109), wherein the protocol layer information (see, UE includes an ERI indicator in the GRE header to measure the RTT utilizing the GRE protocol, par 0100, 0110) 4comprises transport layer information associated with the group of data bits (see, UE 205 includes an ERI indicator (either ERI-v or ERI-d) in the GRE header, ERI-v indicator is included when the PDU payload is valid and ERI-d indicator is included when the PDU payload is dummy and should be discarded (ignored), par 0090, 0110. Noted, ERI-v/ERI-d notifies PDU payload information, therefore it’s transport layer information).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Salkintzis’301 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to monitor latency of multiple access networks in order to select a “best” access network (par 0034).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen’474 in view of Adjakple’753 as applied to claim 1, and further in view of Koski (US20080181250A1).

Regarding claim 4 (Original), Vesterinen’474 modified by Bastian’863 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), further comprising.
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: 2refraining from packetizing the group of data bits, wherein aggregating the 3plurality of data bits into the group of data bits is based at least in part on the refraining from 4packetizing the group of data bits.

However Koski’250 from the same field of endeavor (see, fig. 18, communications system includes a base station segment 152 and wireless message terminals, par 0128) discloses: refraining from packetizing the group of data bits (see, digital data sequence as a single unbroken sequence of modulated digital data in non-packetized communications instead of being broken into multiple packets because the communications channel capacity is not significantly greater than the digital voice data rate, so that the additional overhead that would result from dividing the digital voice data into multiple packets cannot be tolerated, par 0006), wherein aggregating the 3plurality of data bits (see, non-packetized digital voice information transmitted in slot, par 0015, 0130) into the group of data bits (see, commence transmission in each slot of the sequence of time slots, par 0015) is based at least in part on the refraining from 4packetizing the group of data bits (see, non-packetized digital voice information transmitted within the network originated at handset or telephone by transmission in each slot of the sequence of time slots, par 0015, 0130. Noted, digital data sequence as a single unbroken sequence of modulated digital data in non-packetized communications instead of being broken into multiple packets because the communications channel capacity is not significantly greater than the digital voice data rate, so that the additional overhead that would result from dividing the digital voice data into multiple packets cannot be tolerated, par 0006).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Koski’250 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to overcome the problem of channel contention when p-persistence is applied following every voice transmission (par 0042).


Claims 5, 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen’474 in view of Adjakple’753 as applied to claim 1, and further in view of Badic et al (US20200229206A1).

Regarding claim 5 (Currently Amended), Vesterinen’474 modified by Adjakple’753 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), further comprising.
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: 
2determining that a quantity of groups of data bits satisfy an error rate 3associated with the group of data bits during a duration, wherein the error rate corresponds to 4a ratio of the quantity of groups of data bits that include at least one data bit in error to the 5quantity of groups of data bits transmitted over the duration, wherein transmitting the group of data bits comprises: Attorney Docket No. FDM157 (101357.0161)Qualcomm Ref. No. 208899 46 
7transmitting the group of data bits to the second device in the wireless 8communication system based at least in part on the quantity of groups of data bits satisfying 9the error rate.

However Badic’206 from the same field of endeavor (see, FIG. 97, terminal device 9702 running terminal device application 9704 surrounded by various network access nodes nearby, par 0796) discloses: 
determining that a quantity of groups of data bits (see, block of data, par 1337) satisfy an error rate 3associated with the group of data bits during a duration (see, FIG. 195, events are detected and analyzed by terminal device including a temporal event of a timer expiration and a performance event of block error rate (BLER), par 1334-1337. Noted, timer expiration can be equated to duration), wherein the error rate corresponds to 4a ratio of the quantity of groups of data bits that include at least one data bit in error to the 5quantity of groups of data bits transmitted over the duration (see, block error rate (BLER) during time specified by timer expiration, par 1280), wherein transmitting the group of data bits (see, fig. 185 step 18516, Terminal device 18310 transmit packet of application layer data to network access node 18204, par 0272 and 1270) comprises:
7transmitting the group of data bits (see, block of data, par 1337) to the second device (see, network access node, par 1270) in the wireless 8communication system based at least in part on the quantity of groups of data bits satisfying 9the error rate (see, fig. 185 step 18508-18516, scheduler on network access node collects and considers control variables such as BLER and PER as part of the modulation scheme selection function and terminal transmits data using modulation scheme assigned by network access node, par 1257, 1270, 1280).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Badic’206 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to employ adaptive modulation scheme selection (par 1220).

Regarding claim 9 (Original), Vesterinen’474 modified by Adjakple’753 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029), further comprising.
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: 
2determining a value of a transmission parameter based at least in part on an 3error rate associated with the group of data bits, wherein transmitting the group of data bits 4 comprises: Attorney Docket No. FDM157 (101357.0161)Qualcomm Ref. No. 208899 47 
5transmitting the group of data bits to the second device in the wireless 6communication system based at least in part on the value of the transmission 7parameter.

However Badic’206 from the same field of endeavor (see, FIG. 97, terminal device 9702 running terminal device application 9704 surrounded by various network access nodes nearby, par 0796) discloses: 2
2determining a value of a transmission parameter (see, modulation scheme, par 1291) based at least in part on an 3error rate (see, block error rate (BLER), par 1280) associated with the group of data bits (see, fig. 185 step 18508-18516, terminal reports BLER to network access and scheduler on network access node considers BLER for the modulation scheme selection function, then terminal transmits data using modulation scheme assigned by network access node, par 1257, 1270, 1280), wherein transmitting the group of data bits (see, fig. 185 step 18516, Terminal device 18310 transmit packet of application layer data to network access node 18204, par 0272 and 1270) comprises: Attorney Docket No. FDM157 (101357.0161)Qualcomm Ref. No. 208899 47 
Attorney Docket No. FDM157 (101357.0161)Qualcomm Ref. No. 208899 475transmitting the group of data bits (see, block of data, par 1337) to the second device (see, network access node, par 1270) in the wireless 6communication system based at least in part on the value of the transmission 7parameter (see, fig. 185 step 18516, terminal transmits data using modulation scheme assigned by network access node, par 1270).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Badic’206 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to employ adaptive modulation scheme selection (par 1220).

Regarding claim 10 (Original), Vesterinen’474 modified by Adjakple’753 discloses the method of claim 9 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029).
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: wherein the transmission parameter comprises 2a modulation and coding scheme parameter, a transmission block error rate parameter, a 3power control parameter, or a link adaptation parameter, or a combination thereof.

However Badic’206 from the same field of endeavor (see, FIG. 97, terminal device 9702 running terminal device application 9704 surrounded by various network access nodes nearby, par 0796) discloses: wherein the transmission parameter comprises 2a modulation and coding scheme parameter (see, decision on modulation and coding schemes with adaptive modulation scheme selection, par 0779 and 1220), a transmission block error rate parameter, a 3power control parameter, or a link adaptation parameter, or a combination thereof (note, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Badic’206 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to employ adaptive modulation scheme selection (par 1220).

Regarding claim 15 (Original), Vesterinen’474 modified by Adjakple’753 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029). 
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: wherein the first device comprises an edge 2server and the second device comprises a user equipment (UE).

However Badic’206 from the same field of endeavor (see, FIG. 97, terminal device 9702 running terminal device application 9704 surrounded by various network access nodes nearby, par 0796) discloses: wherein the first device comprises an edge 2server (see, MEC (Mobile Edge Computing) server co-located with a network access node, par 0790) and the second device comprises a user equipment (UE) (see, peer application at the MEC (Mobile Edge Computing) server sends data to the terminal device application in the downlink, par 0790).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Badic’206 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to run the peer application counterpart to its terminal device application (par 0792).


Regarding claim 16 (Original), Vesterinen’474 modified by Adjakple’753 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029). 
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: wherein the first device comprises a user 2equipment (UE) and the second device comprises an edge server.

However Badic’206 from the same field of endeavor (see, FIG. 97, terminal device 9702 running terminal device application 9704 surrounded by various network access nodes nearby, par 0796) discloses: wherein the first device comprises an edge 2server (see, MEC (Mobile Edge Computing) server co-located with a network access node, par 0790) and the second device comprises a user equipment (UE) (see, terminal device application sends data to the peer application at the MEC (Mobile Edge Computing) server, in the uplink, par 0790).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Badic’206 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to run the peer application counterpart to its terminal device application (par 0792).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen’474 in view of Adjakple’753 as applied to claim 1, and further in view of Ohta et al (US20210111841A1, Priority Date: Dec 20, 2020).

Regarding claim 7 (Original), Vesterinen’474 modified by Adjakple’753 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029). 
The combination of Vesterinen’474 and Adjakple’753 discloses all the claim limitations but fails to explicitly teach: 2storing the group of data bits in a queue for a duration based at least in part on 3timing information, wherein the duration is greater than a period associated with a delay 4budget.

However Ohta’841 from the same field of endeavor (see, fig. 3, terminal transmits application data to base station, par 0065, 0077) discloses: storing the group of data bits (see, packets, par 0079) in a queue for a duration (see, time specified by discard timer with discard condition, par 0109) based at least in part on 3timing information (see, packet is stored in the buffer of terminal device according to discard timer, par 0079), wherein the duration (see, time specified by discard timer, par 0079) is greater than a period associated with a delay 4budget (see, defining one of discard conditions for a packet for the PDCP layer greater than maximum transmission time and satisfy latency requirements for the low latency data, par 0095, 0105. Noted, latency requirements for the packet can be equated to delay budget. Noted further, low latency below 1 ms (par 0065) while time specified by discard timer with discard condition is 10 ms- 1500 ms, or an infinite value, par 0109).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Ohta’841 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to transmit the low latency data with less latency (par 0074).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen’474 in view of Adjakple’753 as applied to claim 1, and further in view of Holbrook et al (US20140269378A1).

Regarding claim 11, Vesterinen’474 modified by Adjakple’753 discloses the method of claim 1 (see, fig. 1, multiple user devices communicates with base station 102 in wireless infrastructure network, par 0029). 
The combination of Vesterinen’474 and Bastian’863 discloses all the claim limitations but fails to explicitly teach: wherein a delay budget associated with the 2group of data bits comprises a delay from a time of ingress of a first data bit or a last data bit 3of the group of data bits at a specified node till an egress of the first data bit or the last data 4bit of the group of data bits at the specified node.

However Holbrook’378 from the same field of endeavor (see, FIG. 1, wireless network 108 including router communicates with devices, par 0032-0033) discloses: wherein a delay budget (see, application with low network latency and jitter requirement, par 0040) associated with the 2group of data bits (see, packets from application flow , par 0040) comprises a delay from a time of ingress of a first data bit or a last data bit 3of the group of data bits (see, packet, par 0044) at a specified node (see, network element such as router, par 0033, 0043) till an egress of the first data bit or the last data 4bit of the group of data bits at the specified node (see, packet latency is the time from when the first bit of a packet hits the ingress port's transceiver to when the first bit hits the egress port's cable, par 0038, 0044).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Holbrook’378 into that of Vesterinen’474 modified by Adjakple’753. The motivation would have been to determine a cause and effect of congestion (par 0030).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473